Citation Nr: 0637253	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  05-21 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to an initial increased evaluation for post-
traumatic stress disorder (PTSD) in excess of 30 percent.

2. Entitlement to an initial increased evaluation for tinea 
corporis in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Son



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from June 1968 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Boston, Massachusetts.

The Board notes that a Travel Board hearing was held at the 
Boston RO in June 2006; the veteran and his son testified at 
this hearing.  A transcript of the hearing is associated with 
the claims folder

The issue of entitlement to an initial increased evaluation 
for tinea corporis in excess of 10 percent is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

PTSD is manifested by no more than occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: anxiety; suspiciousness and irritability, 
especially of/towards Vietnamese people; chronic sleep 
impairment; and intrusive thoughts and flashbacks about 
Vietnam approximately once a month.


CONCLUSION OF LAW

The criteria for an initial increased evaluation in excess of 
30 percent are not met for PTSD.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The duty to notify was met with a January 2005 letter sent to 
the veteran.  This letter explained that in order to 
substantiate a claim for an increased evaluation the evidence 
must document a worsening of the veteran's service-connected 
disability.  It further explained that if the veteran 
provides information about the sources of evidence or 
information pertinent to the claim, to include records from 
other government agencies, employers, or private doctors, 
then VA would make reasonable efforts to obtain the records 
from the sources identified, but that he ultimately is 
responsible for substantiating his claim.  The Board notes 
that this letter was sent to the veteran following receipt of 
his notice of disagreement with the December 2003 rating 
decision, which granted service connection for PTSD, and 
prior to May 2005 statement of the case.  Thus, such notice 
was timely.  The January 2005 letter also expressly notified 
the veteran of the need to submit any pertinent evidence in 
his possession.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice regarding the evidence and information necessary to 
establish an effective date.  A June 2006 letter was sent to 
the veteran providing such notice.

In light of the above, the Board finds that all proper VCAA 
notice has been furnished to the veteran, and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The 
veteran's service medical records, as well as a VA 
examination requested by the RO, are associated with the 
claims folder.  The veteran has not identified any additional 
records that are relevant to his claim for an initial 
increased evaluation for PTSD.  Based upon the foregoing, the 
Board concludes that VA has met its duty-to-assist 
obligations.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life and the assigned rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.10 (2006).  Regulations require that where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.

In cases where, as here, the veteran appeals the initial 
percentage assigned, "staged" ratings could be assigned as of 
the date of the filing of the original service connection 
claim, if the evidence warrants.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); see also 38 U.S.C.A. § 5110(a) 
(West 2002) (effective dates of compensation, in general, 
cannot be earlier than the date of the receipt of application 
for benefits).

The veteran is currently assigned an initial compensable 
disability rating of 30 percent, effective July 6, 2001, 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  
The veteran contends that he is entitled to a higher initial 
evaluation for PTSD.  Specifically, he claims that the 
current evaluation assigned does not accurately reflect the 
severity of the symptomatology associated with his PTSD.

Under Diagnostic Code 9411, a 30 percent evaluation is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran meets the criteria for a 30 percent evaluation, but 
no more, for PTSD.  The November 2003 VA examination report 
indicates that the veteran's PTSD is characterized by poor 
sleep, irritability, anxiety, hyperarousal, and intrusive 
thoughts and flashbacks.  The VA examiner also noted that he 
"avoids Oriental people."  These symptoms are echoed in the 
veteran's and his son's testimony at the June 2006 Board 
hearing.  Both describe him as having poor sleep and loner 
tendencies.  As will be discussed below, such symptoms 
indicate some occupational and social impairment; however, 
they do not warrant a disability rating in excess of 30 
percent.

There is no competent evidence of record which supports a 
finding that the veteran has frequent disturbances of mood or 
motivation, depression, or suicidal ideation, symptoms which 
are more consistent with a 50 percent rating or higher.  
Rather, the November 2003 VA examination report notes that 
the veteran reported experiencing periods of depression for a 
few hours once a month.  While an occasional depressed mood 
is a symptom consistent with a 30 percent evaluation, it does 
not rise to the level of severity contemplated by a higher 
rating.

In addition to a lack of symptomatology related to 
depression, the Board notes that the veteran's PTSD does not 
appear to be manifested by frequent panic attacks, delusions 
or hallucinations, or obsessive rituals.  Although the 
November 2003 VA examiner indicated that the veteran's mood 
was mildly anxious, there was no mention by the veteran at 
either the VA examination or the Board hearing of any panic 
or anxiety attacks.  Similarly, the veteran did not report 
any delusional thoughts or hallucinations, nor any 
obsessional rituals, to the VA examiner or the Board.

Higher ratings also take into account the inability to attend 
to basic personal appearance and hygiene, speech impairment, 
and impaired thought.  The November 2003 VA examiner noted 
that the veteran was casually dressed and displayed logical 
thinking.  It was also noted that his intellect was grossly 
intact.  Although his speech was limited and the examiner 
noted that the veteran muttered his responses, there is no 
evidence that the examiner could not comprehend what the 
veteran reported due to a speech impairment.

The Board notes that the November 2003 VA examiner also 
indicated that the veteran was in contact and oriented.  The 
examiner also noted the veteran had a markedly restricted 
affect, and not a flattened affect which is contemplated by a 
50 percent rating.  Such findings, in light of the veteran's 
entire disability picture, do not support a rating in excess 
of 30 percent.

As for evidence of difficulty in establishing and maintaining 
effective work and social relationships, a symptom which 
suggests a 50 percent rating or higher, the Board notes that 
the veteran has not reported any difficulties in obtaining or 
maintaining employment.  Although the veteran testified that 
he has not worked since June 2005, the reason for his current 
unemployment is a nonservice-connected pinched nerve in his 
right leg.  See hearing transcript at 11.  At the November 
2003 VA examination the veteran reported that he had been 
continuously employed as a furniture mover since service 
separation.  He denied having any work adjustment problems or 
disciplinary actions.  Thus, it appears that but for the 
veteran's current nonservice-connected pinched nerve, he 
would be successfully employed.  This weighs heavily against 
increasing his disability rating in excess of 30 percent, 
especially when considering that the purpose of the rating 
schedule is to compensate for decreases in earning capacity 
due to service-connected disabilities.  See 38 C.F.R. § 4.1 
(2006).

With regard to the veteran's ability to establish and 
maintain personal relationships, the Board notes that the 
veteran reported having a "happy" relationship with his 
live-in girlfriend of fifteen years at the November 2003 VA 
examination.  He also testified that he gets along with his 
two adult sons.  See hearing transcript at 13.  He reported 
to the VA examiner that his previous marriage was also happy, 
and it ended due to his wife's death.  At his June 2006 Board 
hearing, the veteran also indicated he has a couple of 
friends, and the VA examination report notes that he reported 
fishing with two close friends once or twice a week.  The 
veteran also indicated at his VA examination that he attended 
Marine Corps League meetings twice a year.  Although the 
veteran and his son testified that he prefers to avoid crowds 
and tends to stay at home, he stated at his November 2003 VA 
examination that he wouldn't describe himself as a "loner."  
In light of the above evidence, the Board acknowledges that 
the veteran has some difficulty participating in general 
society.  However, his two successful romantic relationships, 
the presence of a couple of friends, and stable relationships 
with his sons does not suggest that he has difficulty 
establishing and maintaining personal relationships.  
Therefore, the veteran's impairment in this area is not 
significant enough to warrant a 50 percent rating.

The Board acknowledges the evidence of record demonstrates 
the veteran has intrusive thoughts and flashbacks, as well as 
irritability and anxiety, especially when around Vietnamese 
people.  Such evidence supports a finding that the veteran 
has some social impairment.  However, the veteran has not 
indicated that such symptoms have significantly impaired his 
occupational abilities.  As was previously mentioned, the 
purpose of the rating schedule is to compensate for 
impairment in earning capacity.  Therefore, although the 
Board considers both social and occupational impairment, the 
Board will not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2006).  In the 
present case, the veteran demonstrates symptomatology that 
certainly has some impact on his occupation, as evidenced by 
his statement to the November 2003 VA examiner regarding 
occasional irritability towards coworkers and the testimony 
that he refused Vietnamese customers while employed as a 
furniture mover.  See hearing transcript at 15.  However, the 
effect is not significant enough to warrant a 50 percent 
evaluation.  Rather, the veteran's memories of Vietnam, 
suspiciousness, and anxiety appear to have had more effect on 
his ability to function in general social situations.  This 
is evidenced by the veteran's son's testimony regarding the 
veteran's tendency to stay at home.  See hearing transcript 
at 16.  Thus, 38 C.F.R. § 4.7 does not apply, and a 30 
percent evaluation more nearly approximates the veteran's 
current severity level for PTSD.

In addition to the evidence regarding the veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record contains a Global 
Assessment of Functioning (GAF) score of 60.  The Board notes 
that this score further supports the veteran's current 30 
percent disability evaluation and does not support the 
assignment of a higher rating.

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  The DSM-IV contemplates that the GAF scale 
will be used to gauge a person's level of functioning at the 
time of the evaluation (i.e., the current period) because 
ratings of current functioning will generally reflect the 
need for treatment or care.  The Board notes that while GAF 
scores are probative of the veteran's level of impairment, 
they are not to be viewed outside the context of the entire 
record.  Therefore, they will not be relied upon as the sole 
basis for an increased disability rating.

The veteran was assigned a GAF score of 60 based on his 
assessment at the November 2003 VA examination.  A score of 
51 to 60 contemplates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  The Board concludes that the veteran's assigned 
score of 60 is consistent with his current disability 
picture, thus, there is little need to discuss the score in 
detail.  In sum, the evidence of record demonstrates that the 
veteran has moderate difficulty in social functioning, as 
evidenced by his few close friends and difficulties 
interacting with the outside world.

As a final note, the Board acknowledges the veteran's own 
statements that he is entitled to a disability rating in 
excess of 30 percent.  However, the Board must consider the 
entire evidence of record when analyzing the criteria laid 
out in the ratings schedule.  Furthermore, although the 
veteran is competent to provide evidence regarding 
symptomatology, he is not competent to provide an opinion 
regarding the severity of his symptomatology.  Such evidence 
must come from a medical professional.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The veteran's PTSD is currently rated as 30 percent 
disabling.  This rating contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal).  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  The evidence of 
record indicates that the veteran occasionally has a 
depressed mood, is anxious, irritable, and suspicious, 
especially around Vietnamese people, has occasional intrusive 
thoughts and flashbacks about Vietnam, and has chronic sleep 
impairment.  Although currently unemployed due to a 
nonservice-connected pinched nerve, the evidence of record 
indicates that in the past he was steadily and satisfactorily 
employed.  He has stable relationships with family and a 
couple of close friends.  Although he reports some 
isolationist behavior, he remains able to function 
independently.  There is no evidence of reduced reliability 
or productivity consistent with a 50 percent rating, nor is 
there evidence of moderately severe to severe impairment 
consistent with a 70 percent disability rating.  The November 
2003 VA examination report and the testimony at the June 2006 
Board hearing support these findings.  

Overall, the Board concludes that the evidence discussed 
above, to include the GAF score, supports no more than a 30 
percent rating.  In reaching its decision, the Board 
considered the benefit-of-the-doubt rule.  However, the 
preponderance of the evidence is against an evaluation higher 
than 30 percent, and therefore, does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Entitlement to an initial evaluation for PTSD in excess of 30 
percent is denied.


REMAND

The veteran's claim for entitlement to an initial increased 
evaluation for tinea corporis must be remanded for further 
development.  The most recent VA examination of the veteran's 
tinea corporis was in November 2003.  At his June 2006 
hearing, the veteran essentially testified that his tinea 
corporis has worsened since the November 2003 VA examination.  
He testified that sometimes his skin comes off and oozes due 
to his scratching.  He also testified that he uses cornstarch 
and topical creams daily.  At his November 2003 VA 
examination there was no mention of any flaking or skin 
ulcerations.  Additionally, although he noted using 
cornstarch topically, there was no mention of any application 
of topical creams at the November 2003 VA examination.  
Therefore, in light of the veteran's testimony, a new VA 
examination is necessary to evaluate the current degree of 
impairment of his service-connected tinea corporis.  38 
C.F.R. § 3.159 (2006); see also VAOPGCPREC 11-95 (1995) (a 
new examination is appropriate when there is an assertion of 
an increase in severity since the last examination).

The Board also notes that since the veteran filed his 
original claim in July 2001, the regulations pertaining to 
rating skin disabilities were amended, effective August 30, 
2002.  See 67 Fed. Reg. 49590 (2002) (presently codified at 
38 C.F.R. § 4.118 (2006)).  Generally, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply unless Congress provided otherwise or permitted 
the Secretary of VA to do otherwise and the Secretary did so.  
But see VAOPGCPREC 7-2003 (Nov. 19, 2003), pointing out that 
the U. S. Court of Appeals for the Federal Circuit - in Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) - overruled 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), to the 
extent that Karnas conflicts with the precedents of the 
Supreme Court and the Federal Circuit.  That is, when amended 
regulations expressly state an effective date and, as in this 
case, do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded, notwithstanding 
Karnas, and the prior version may be applied, if more 
favorable, to periods preceding and following the change.  
See also VAOGCPREC 3- 2000 (Apr. 10, 2000); VAOPGCPREC 11-97 
(Mar. 25, 1997); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2006).

In evaluating the veteran's tinea corporis, VA must therefore 
consider whether the old or the amended version of Diagnostic 
Code 7813 is more favorable to the veteran.  In order to make 
such a determination, the veteran's tinea corporis should be 
evaluated under both versions of the diagnostic criteria.  If 
the amended version of Diagnostic Code 7813 is found to be 
more favorable to the veteran, then VA must separately 
evaluate the veteran's tinea corporis for the period from 
July 6, 2001, to August 29, 2002, under the old version of 
Diagnostic Code 7813.  

The Board notes that the May 2005 statement of the case only 
provided the veteran with the applicable rating criteria for 
the August 2002 amended version of Diagnostic Code 7813.  The 
SOC is required to contain "[a] summary of the applicable 
laws and regulations . . . and a discussion of how such laws 
and regulations affect the determination."  See 38 C.F.R. §§ 
19.29(b), 19.31 (2006).  Since the Board will consider 
whether the old rating criteria is more favorable to the 
veteran than the amended rating criteria, as well as whether 
the veteran is entitled to a rating in excess of 10 percent 
for the period from July 6, 2001, to August 29, 2002, under 
the old criteria, the veteran must be provided notice 
regarding the substance of the old version of the regulation.  
The Board therefore concludes that a remand is required in 
order to accord the veteran full due process.  

As a final note, although the veteran was provided the 
substance of Diagnostic Code 7813, he was not provided any 
substantive rating criteria.  Diagnostic Code 7813 directs VA 
to rate tinea corporis according to the predominant 
disability.  In the present case, the veteran's tinea 
corporis is manifested by flaking, itching skin, and thus, is 
best represented by Diagnostic Code 7806, which refers to 
dermatitis or eczema.  Therefore, the veteran should be 
provided notice regarding the substance of Diagnostic Code 
7806, including the pre-August 29, 2000, rating criteria.

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
dermatology examination to determine the 
severity of the veteran's tinea corporis.  
The claims file must be made available to 
the examiner, and the examiner should 
indicate that the claims file was reviewed 
in conjunction with the examination.  The 
examiner should perform all medically 
indicated testing.  The examiner should 
indicate whether the veteran's tinea 
corporis is manifested by exfoliation, 
exudation, itching, crusting, extensive 
lesions, ulceration, marked disfigurement, 
or systemic or nervous manifestations, as 
well as the degree to which such symptoms 
are present.  The examiner should also 
indicate the percentage of the entire body 
affected by tinea corporis and the 
frequency of use of systemic therapies, 
including corticosteroids or other 
immunosuppressive drugs, over the past 12 
months.

2. After completion of the above and any 
other development deemed necessary, review 
the expanded record and determine if the 
benefits sought can be granted.  Unless 
the benefits sought are granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The "Pertinent 
Laws and Regulations" section should 
include a copy of 38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2001), the version 
in effect prior to the August 30, 2002, 
amendment.  It should also include a copy 
of 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2001) and 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2006).  Thereafter, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


